Citation Nr: 1000467	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-39 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a benign liver cyst and hemangioma.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a cervical strain with degenerative disc 
disease.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for Hepatitis C.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and major depressive disorder (MDD).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to 
February 1983 and from January 1984 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied the Veteran's 
service connection claims for an acquired psychiatric 
condition, among other claims.

The Veteran also appeals from a November 2007 Decision Review 
Officer (DRO) decision, which granted service connection for 
a cervical spine strain and assigned an initial 10 percent 
disability rating.  In addition, he appeals from a December 
2008 rating decision of the RO which declined to assign a 
compensable disability rating for his benign liver cyst and 
declined to reopen his service connection claim for Hepatitis 
C as no new and material evidence had been presented.

The North Carolina Division of Veterans Affairs withdrew from 
its representation of the Veteran in August 2009, prior to 
certification of the appeal to the Board.

The Veteran filed a claim for a thoracic spine condition in 
January 2005 and a November 2007 VA orthopedic examination 
provided a nexus opinion with regards to this condition.  
This matter is referred to the RO for adjudication.

The claim of entitlement to service connection for an 
acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's liver cysts have been asymptomatic 
throughout the course of this appeal.

2.  The Veteran's cervical spine strain and degenerative disc 
disease have been manifested by subjective complaints of pain 
and forward flexion limited to 35 degrees without a combined 
range of motion less than 170 degrees, neurological 
impairment or physician prescribed bed rest.

3.  The Veteran's claim for service connection for Hepatitis 
C was finally denied in an unappealed September 2006 rating 
decision as the competent medical evidence did not establish 
the existence of an in-service disease or a nexus between his 
current condition and service. 

4.  Evidence submitted since the September 2006 rating 
decision dose not include information pertaining to a fact 
necessary to substantiate the claim, the absence of which was 
the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
liver cysts have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.114, Diagnostic Code (DC) 7344 
(2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a cervical spine strain and degenerative 
disc disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 
5003, 5237-5242, 8510 (2009).

3.  The September 2006 rating decision that denied service 
connection for Hepatitis C is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.105(a) (2009).

4.  Evidence received since the September 2006 rating 
decision denying service connection for Hepatitis C is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The increased rating claim for a cervical spine condition 
arises from disagreement with the initial rating following 
the grant of service connection.  The courts have held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) .

Where a claim has been substantiated after the enactment of 
the VCAA, a veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice in this 
case with regard to the Veteran's increased rating claim for 
a cervical spine condition.

The VCAA is also not applicable where further assistance 
would not aid the Veteran in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision with 
regards to the Veteran's request to reopen his service 
connection claim for Hepatitis C, further assistance is 
unnecessary to aid the Veteran in substantiating this claim.

The Veteran was provided with VCAA notice of what evidence is 
required to substantiate his increased rating claim for a 
liver cyst in an April 2008 letter.  This letter informed him 
of what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining evidence from other 
agencies.  Finally, this letter notified the Veteran that he 
may submit any evidence that his service connected disability 
increased in severity.  This letter met the duty to provide 
pre-adjudication notice the Veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper pre-adjudication Dingess notice 
were provided in an April 2008 letter with regard to the 
Veteran's increased rating claim for liver cysts.  

The United States Court for Veterans Appeals (veteran's court 
or court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

A February 2009 VCAA letter notified the Veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that such 
evidence should describe the nature, severity and duration of 
his symptoms or the impact of the condition on his 
employment.  It also notified the Veteran that he may submit 
statements from his current or former employers.  This 
February 2009 letter also provided notice with regard to the 
remaining elements outlined in Vazquez-Flores.  

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with 
regard to the February 2009 letter was cured by 
readjudication of the claim in a July 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran was not sent specific VCAA notice as specified in 
Kent.  The Veteran did receive information that should have 
put him on notice as to what was required.  First, he 
received a copy of the September 2006 rating decision telling 
him of the reasons for the denial; he also received the 
December 2008 rating decision and the July 2009 statement of 
the case that again told him the bases for the prior denial, 
and that the evidence received since the prior denial did not 
pertain to the bases for that denial.

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  
Because the Veteran received the necessary information and 
had months or years to submit additional evidence and 
argument and the opportunity to request a hearing, he had a 
meaningful opportunity to participate in the adjudication of 
the claim.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, 
excerpts of his service personnel records, VA treatment notes 
and various private treatment records have been obtained.  He 
has been afforded a VA orthopedic examination and a 
sufficient medical opinion has been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of the 
Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Liver Cyst Increased Rating Claim

The Veteran's liver cysts are currently rated under the 
diagnostic code for benign neoplasms.  He contends that he is 
entitled to a compensable disability rating for his service-
connected liver cysts.

Benign neoplasms, exclusive of skin growths, are evaluated 
under DC 7344.  An explanatory note associated with this 
rating code indicates that the rating specialist should 
evaluate the disability under the appropriate diagnostic code 
depending on the predominant disability or the specific 
residuals after treatment.  38 C.F.R. § 4.114.

Multiple benign hepatic cysts, the largest of which was 
located in the posterior right hepatic lobe, were noted in a 
December 2007 VA computed tomography (CT) scan.

A January 2008 VA liver ultrasound noted unchanged multiple 
liver cysts.  The Veteran reported continued right upper 
quadrant pain.

An August 2008 VA liver examination reflected the Veteran's 
reports of persistent right-sided pain in the right lower 
lateral thorax since 1995.  Multiple hepatic cysts, including 
two prominent cysts, and a history of Hepatitis C infection 
were reported.  He reported that he had not undergone 
Interferon therapy to treat this infection as he feared the 
impact of its side effects on his current employment.  
Physical examination noted that his liver was not enlarged 
and was negative for evidence of active liver disease such as 
spider angiomata, dilated veins or cirrhosis.  His liver 
function tests were noted to be normal and did not reveal 
active liver disease.  The examiner noted that the Veteran 
did not suffer from a hemangioma and that the condition was 
not diagnosed in the past.  

An accompanying CT scan was negative for anything would 
account for his subjective complaints of thoracic wall pain.  
Hepatic cysts, contrary to the Veteran's assertions to the 
contrary, do not cause pain.  Following this examination and 
a review of the Veteran's electronic treatment records, 
diagnoses of benign hepatic cysts were made.  The examiner 
opined there was no evidence of hemangioma and that his right 
lateral thoracic pain was not caused by or was related to his 
benign hepatic cysts.

An impression of an interval enlargement of a minimally 
complex nonenhancing cyst in the right lobe of the liver, 
likely benign, was noted in an October 2008 VA magnetic 
resonance imaging (MRI).  Multiple additional grossly stable 
hepatic cysts were also noted.

No evidence of malnutrition, muscle wasting, spider 
angiomata, jaundice or palmar erythema were noted in a 
November 2008 VA liver examination.  Physical examination 
noted a flat abdomen, normal bowel sounds, and that the 
Veteran's liver was percussible down one finger breath.

A compensable disability evaluation for benign liver cysts is 
not warranted.  The Veteran's condition has been asymptomatic 
throughout the course of this appeal, and his reported 
manifestation of persistent right-sided pain cannot be 
attributed to this condition.  The Veteran's contention that 
the Board is required to consider the impact of functional 
loss under 38 U.S.C.A. § 4.40 is without merit as liver cysts 
are not a disability of the musculoskeletal system.

Under 38 C.F.R. § 4.10 (2009), VA examiners have a 
responsibility to furnish information as to the impact of a 
disability on a person's ordinary activity.  Examiners have 
essentially found that the disability had no impact on 
ordinary activity, given that they could discern no 
symptomatology attributable to the liver cyst or hemangioma.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability rating.

Cervical Spine 

The Veteran's cervical spine condition is currently rated 
under the diagnostic code for a cervical spine strain.  He 
contends that he is entitled to a disability rating in excess 
of 10 percent for his cervical spine condition as the 
functional effects of his condition have not been considered.

Lumbosacral and cervical spine disabilities are evaluated 
under the general rating formula for rating diseases and 
injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent rating is warranted for forward flexion 
of the cervical spine is greater than 30 degrees but not 
greater than 40 degrees; the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; for muscle spasms, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or for vertebral body fracture with the loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a; DC 5237-
5242.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; the combined range of motion of the cervical 
spine is not greater than 170 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.   Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Each range of motion measurement is to be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(2).

Spinal degenerative arthritis can also be rated as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5242.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is merited for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is merited for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  DC 5003.

Neurological impairments are rated separately.  For 
impairments related to the upper radicular group (fifth and 
sixth cervicals), where paralysis is complete, all shoulder 
and elbow movements are lost or severely affected while hand 
and wrist movement are not affected, a 70 percent rating is 
warranted for the major arm and a 60 percent rating is 
warranted for the minor arm.  Severe incomplete paralysis 
with warrants a 50 percent disability rating for the major 
arm and a 40 percent disability rating for the minor arm.  
For moderate incomplete paralysis, a 40 percent disability 
rating for the major arm and a 30 percent disability rating 
are warranted.  A 20 percent rating is warranted for mild 
incomplete paralysis of either arm.  38 C.F.R. § 4.124a, DC 
8510.

A December 2002 VA cervical spine X-ray revealed a narrowing 
of the C5 disc space.  Vertebral body heights were noted to 
be well preserved with normal alignment and no neural 
foraminal encroachment.

Intermittent worsening upper thoracic spine and right 
scapular pain were reported in a May 2003 VA treatment note.  
This pain was located in the upper thoracic midline from C7 
down to T3 with most of the sensation related to the spinous 
process.  Intense, secondary pain at the medial right 
scapular border near the edge of the scapular spine was also 
reported.  No significant loss of strength despite the pain 
was reported.  Physical examination revealed excellent 
muscular tone and bulk, no asymmetries with movement of the 
arms, and "absent" reflexes throughout.  Full range of arm, 
shoulder and neck motion without discomfort was noted.  
Sensation was noted to be intact and motor strength was 
"5/5."  Palpation was positive for spinous process and 
tenderness at T1 to T3 with a tender myofascial knot at the 
right scapular border most likely the middle trapezius.  An 
impression of chronic persistent myofascial pain of the right 
upper thoracic and right middle trapezius was made.

Complaints of constant upper back pain were noted in a 
February 2004 VA treatment note.  This pain reportedly was 
worsened when moving his left arm "to reach back."  
Physical examination noted no tenderness along the cervical 
spine.  The examiner noted that cervical X-rays failed to 
show significant arthritis.

Mild tenderness at C7 and a tight upper trapezius muscle were 
noted in a July 2004 VA physical therapy treatment note.  His 
neck range of motion was noted to be within normal limits.

A VA orthopedic examination was conducted in October 2007 and 
reflected the Veteran's complaints of daily posterior 
cervical spine pain.  This pain reportedly radiated between 
the cervical and upper thoracic spine.  Flare-ups could occur 
with any strenuous activity.  He denied using any assistive 
device including a crutch, a brace or a cane.  On functional 
assessment, he reported a "couple" of incapacitating 
episodes in the past year and that exacerbations can be 
caused due to his job in an escort service at the airport.  

Cervical spine flexion was to 35 degrees; backward extension 
was to 10 degrees; bilateral lateral flexion was to 20 
degrees; left rotation was to 60 degrees and right rotation 
was to 40 degrees.  It was noted that he stopped when he 
experienced pain.  The examination was negative for objective 
symptoms such as muscle spasm, weakness or tenderness.  
Repetitive motion did not increase this loss of range of 
motion.  The examiner noted that there was no fatigue, 
weakness or lack of endurance.  No postural abnormalities or 
fixed deformities were noted.  

Neurological examination revealed normal sensation and 
reflexes with good strength.  Following this examination and 
a review of the Veteran's claims file, a diagnosis of 
cervical spine strain and degenerative disc disease was made.

A disability rating greater than 10 percent would require 
that cervical spine forward flexion range of motion be 
greater than 15 degrees but not greater than 30 degrees, that 
the combined cervical spine range of motion be not greater 
than 170 degrees, or that there be abnormal gait or spinal 
contour.  The November 2007 examination, the only clinical 
evidence documenting cervical range of motion in the 
evidentiary record, revealed flexion range of motion in 
excess of 30 degrees and combined thoracolumbar spine range 
of motion in excess of 170 degrees.  The record is negative 
for evidence of abnormal gait or abnormal spinal contour.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

No evidence has been presented suggesting that the Veteran's 
cervical spine range of motion was additionally limited by 
such factors as pain, flare-ups, incoordination, excess 
fatigability, or weakened movement which would warrant a 
higher rating under Deluca.  Indeed, the 2007 examiner found 
no additional limitation of motion due to these functional 
factors.  There is also no evidence of bed rest ordered by a 
physician.  Hence, evaluation under the criteria for rating 
intervertebral disc disease is not warranted.

A separate rating on the basis of neurological impairment is 
also not warranted for any period during the course of this 
appeal as the November 2007 examiner found no neurologic 
impairment and there is no other evidence of such impairment.

Other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, do not provide a basis upon which to assign a higher 
disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disabilities have manifested as the various 
symptoms described in detail above.  The rating criteria 
contemplate these impairments for each of the instant 
disabilities.  Hence, referral for consideration of an 
extraschedular rating for any of the disabilities decided 
herein is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching the determinations herein.  38 U.S.C.A. 
§ 5107(b).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The Veteran reported retiring from service in 1995 and that 
he began studying telecommunications in 1997.  A variety of 
post-service employment positions were reported in his April 
2005 private psychiatric examination.  Although this examiner 
determined that the Veteran was unable to maintain employment 
due to his psychiatric disorder, he reported current 
employment at the airport in an August 2008 VA examination.  
Accordingly, further consideration of entitlement to TDIU is 
not warranted.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Certain chronic disabilities such as psychosis are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. This presumption applies to veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Hepatitis C New and Material Evidence Claim

A September 2006 rating decision denied the Veteran's claim 
for service connection for Hepatitis C as there was no 
competent medical evidence establishing such a diagnosis 
while in-service or a nexus between any currently diagnosed 
condition and service.  A notice of disagreement was not 
received within one year of notification of this rating 
decision, thus rendering it "final" under 38 U.S.C.A. § 
7105(c).

The evidence considered in the September 2006 rating decision 
included the Veteran's service treatment records, a December 
1995 VA examination, VA treatment records dated between 
October 2002 and October 2004 and various private treatment 
notes.

The Veteran's May 1983 entrance examination was negative for 
any relevant abnormalities and he denied suffering from 
hepatitis in his accompanying Report of Medical History 
(RMH).  An impression of a hepatic cyst located on the 
posterior right lobe of the liver was noted in a June 1992 
ultrasound.  Multiple simple hepatic cysts were noted in a 
June 1992 computed tomography (CT) scan.  Complaints of a low 
blood platelet count and an impression of thrombocytopenia 
were noted in a November 1994 treatment note.

A December 1994 abdominal ultrasound noted a normal liver and 
was negative for liver cysts.  Complaints of right upper 
quadrant pain for the past six months were noted in a June 
1995 treatment note and an assessment of a right liver mass 
was made.  Accompanying "Hepatitis Panel" results indicated 
that that the Veteran's Hepatitis B surface antibody was 
"reactive."  An August 1995 CT chest revealed a complex 
lobular mass in the anterior right lobe segment of the liver 
and diffusely scattered liver cysts.  There was no discharge 
examination contained in the claims file.

A December 1995 VA examination reflected the Veteran's 
reports of liver pain and a history of a benign adenoma of 
the liver.  A diagnosis of a history of probable benign liver 
adenoma was made.

A March 2004 VA treatment note shows that the Veteran was 
diagnosed as having Hepatitis C, and reported a history of 
cocaine use.  An assessment of chronic Hepatitis C without 
any clinical evidence of liver disease was noted in a June 
2004 VA treatment note.  He denied a history of blood 
transfusions, dialysis, tattoos, body piercings or the use of 
intravenous drugs.  A history of cocaine use was again 
reported.  A September 2004 VA treatment note addendum 
indicated that the Veteran had used intranasal cocaine twice.

A February 2005 private treatment note reflects that the 
Veteran denied a history of intravenous drug use, blood 
transfusions, tattoos placements or a significant liver 
problem.  A past history of intranasal cocaine use was 
repeated.  Physical examination was noted to essentially 
unremarkable.  An assessment of Hepatitis C infection was 
made with laboratory data pending.  The examiner noted that 
the Veteran "most likely" suffered from chronic Hepatitis C 
based on his history.  Accompanying laboratory testing 
indicated that Hepatitis B testing was "positive."

In a December 2005 statement the Veteran reported that he had 
no Hepatitis risk factors during service, including the use 
of intranasal cocaine.  He indicated that he was diagnosed 
with the condition prior to his discharge from service.

Evidence received since the September 2006 rating decision 
includes VA treatment records dated through November 2008 and 
VA examinations conducted in August and November 2008.

A January 2008 VA treatment note indicated that the Veteran 
had been diagnosed with Hepatitis C and that his Hepatitis B 
status was "indeterminate."  His liver enzymes were noted 
to be within the normal range.

The Veteran's liver function tests were noted to be normal 
and did not reveal active liver disease in an August 2008 
liver examination.  Hepatitis C was not found in a November 
2008 VA examination.

The September 2006 rating decision denied the Veteran's claim 
for service connection for Hepatitis C based on the finding 
that, while a positive antibody was shown in service, the 
evidentiary record was negative for a showing of hepatitis C 
in-service or of a nexus between the current disability and 
service.  As such, competent evidence establishing that the 
Veteran suffered from the condition while in-service or 
establishing a nexus between the condition and service is 
required to reopen his claim.  

Newly submitted treatment records, including the January 2008 
VA treatment note, show current findings related to Hepatitis 
C and that he may have been diagnosed with Hepatitis B.  None 
of the newly received evidence pertains to the questions of 
in-service incurrence or of a nexus between the current 
disability and service.  While the Veteran has expressed 
disagreement with the RO decisions denying reopening, he has 
advanced no new arguments, nor has he reported new 
information that was not previously considered.

As none of the evidence pertains to the reasons for the prior 
denial, the evidence is not new and material and the claim is 
not reopened.  As the preponderance of the evidence is 
against reopening, reasonable doubt does not arise.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable disability rating for a 
benign liver cyst and hemangioma is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a cervical strain with degenerative disc disease 
is denied.

New and material evidence has not been received, and the 
claim for service connection for Hepatitis C is not reopened.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran has alleged being exposed to combat while serving 
in Somalia in September 1993.  An April 2005 letter from S. 
R. indicates that he served with the Veteran during this time 
and that their units came under sniper fire while on convoy.  
An April 2005 private psychiatric examiner diagnosed PTSD and 
MDD and noted that his "symptoms were service connected" 
due to "life changing experiences during his service in 
Somalia" and unspecified "traumatic events."  

Receiving enemy fire can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Accordingly, the reports of the Veteran and 
his fellow service member could be sufficient to show that he 
engaged in combat and thereby eliminate the need for credible 
supporting evidence of his claimed stressor.

This April 2005 opinion is insufficient for VA purposes in 
that the private examiner did not review the Veteran's claims 
file, including his service treatment and personnel records, 
prior to issuing this opinion and did not discuss how the 
Veteran met the criteria for the diagnosis of PTSD.  A VA 
examination is therefore required to determine whether the 
Veteran suffers from an acquired psychiatric condition that 
is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a 
VA psychiatric examination to determine 
whether he suffers from a current 
psychiatric disability, including PTSD and 
MDD, that is related to active duty 
service.  The claims file including a copy 
of this remand must be made available to, 
and be reviewed by, the examiner.  The 
examiner should indicate such review in 
the examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric condition, including PTSD and 
MDD, had its onset in service or is 
otherwise related to a disease or injury 
in active duty service.  In the event that 
PTSD is diagnosed, the examiner should 
specify which reported stressor supported 
this diagnosis. 

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


